Name: Commission Decision of 21 August 1978 authorizing the French Republic not to apply Community treatment to woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics, other than unbleached or bleached, falling within subheading 56.07 B (NIMEXE codes 56.07-37, 42, 44, 48, 52, 53, 54, 57, 58, 62, 63, 64, 66, 72, 73, 74, 77, 78, 82, 83, 84, 87; 56.07-37, 44, 48, 52, 54, 57, 58, 63, 64, 66, 73, 74, 77, 78, 83, 84, 87) of the Common Customs Tariff, originating in South Korea and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-09-09

 nan